EXHIBIT 10.16
INDEMNIFICATION AGREEMENT
     This Agreement is made as of the ____ day of ____________, by and between
LogMeIn, Inc., a Delaware corporation (the “Corporation), and ____________ (the
“Indemnitee”), a director of the Corporation.
     WHEREAS, it is essential to the Corporation to retain and attract as
directors the most capable persons available, and
     WHEREAS, the increase in corporate litigation subjects directors to
expensive litigation risks, and
     WHEREAS, it is now and has always been the express policy of the
Corporation to indemnify its directors, and
     WHEREAS, the Corporation desires the Indemnitee to serve, or continue to
serve, as a director of the Corporation.
     NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as
follows:
     1. Agreement to Serve. The Indemnitee agrees to serve or continue to serve
as a director of the Corporation for so long as the Indemnitee is duly elected
or appointed or until such time as the Indemnitee tenders a resignation in
writing.
     2. Definitions. As used in this Agreement:
          (a) The term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding, whether brought by or in the right
of the Corporation or otherwise and whether of a civil, criminal, administrative
or investigative nature, and any appeal therefrom.
          (b) The term “Corporate Status” shall mean the status of a person who
is or was, or has agreed to become, a director of the Corporation, or is or was
serving, or has agreed to serve, at the request of the Corporation, as a
director, officer, fiduciary, partner, trustee, member, employee or agent of, or
in a similar capacity with, another corporation, partnership, joint venture,
trust, limited liability company or other enterprise.
          (c) The term “Expenses” shall include, without limitation, attorneys’
fees, retainers, court costs, transcript costs, fees and expenses of experts,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and other disbursements or expenses of
the types customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but shall not include the amount of
judgments, fines or penalties against Indemnitee or amounts paid in settlement
in connection with such matters.
          (d) References to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Corporation” shall include any service as a director, officer, employee or agent
of the Corporation which imposes duties on, or involves services by, such
director, officer, employee, or agent with respect to an employee benefit plan,
its participants, or beneficiaries; and a person who acted in good faith and in
a manner such person

 



--------------------------------------------------------------------------------



 



reasonably believed to be in the interests of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Corporation” as referred to in this
Agreement.
     3. Indemnity of Indemnitee. Subject to Sections 6, 8 and 10, the
Corporation shall indemnify the Indemnitee in connection with any Proceeding as
to which the Indemnitee is, was or is threatened to be made a party (or is
otherwise involved) by reason of the Indemnitee’s Corporate Status, to the
fullest extent permitted by law (as such may be amended from time to time). In
furtherance of the foregoing and without limiting the generality thereof:
          (a) Indemnification in Third-Party Proceedings. The Corporation shall
indemnify the Indemnitee in accordance with the provisions of this Section 3(a)
if the Indemnitee was or is a party to or threatened to be made a party to or
otherwise involved in any Proceeding (other than a Proceeding by or in the right
of the Corporation to procure a judgment in its favor or a Proceeding referred
to in Section 6 below) by reason of the Indemnitee’s Corporate Status or by
reason of any action alleged to have been taken or omitted in connection
therewith, against all Expenses, judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by or on behalf of the Indemnitee in
connection with such Proceeding, if the Indemnitee acted in good faith and in a
manner which the Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Corporation (which may include negligent acts) and, with
respect to any criminal Proceeding, had no reasonable cause to believe that his
or her conduct was unlawful.
          (b) Indemnification in Proceedings by or in the Right of the
Corporation. The Corporation shall indemnify the Indemnitee in accordance with
the provisions of this Section 3(b) if the Indemnitee was or is a party to or
threatened to be made a party to or otherwise involved in any Proceeding by or
in the right of the Corporation to procure a judgment in its favor by reason of
the Indemnitee’s Corporate Status or by reason of any action alleged to have
been taken or omitted in connection therewith, against all Expenses and, to the
extent permitted by law, amounts paid in settlement actually and reasonably
incurred by or on behalf of the Indemnitee in connection with such Proceeding,
if the Indemnitee acted in good faith and in a manner which the Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Corporation, except that, if applicable law so provides, no indemnification
shall be made under this Section 3(b) in respect of any claim, issue, or matter
as to which the Indemnitee shall have been adjudged to be liable to the
Corporation, unless, and only to the extent, that the Court of Chancery of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of such liability but in view of
all the circumstances of the case, the Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses as the Court of Chancery or such other
court shall deem proper.
     4. Indemnification of Expenses of Successful Party. Notwithstanding any
other provision of this Agreement, to the extent that the Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein (other than a Proceeding referred
to in Section 6), the Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee in connection
therewith. Without limiting the foregoing, if any Proceeding or any claim, issue
or matter therein is disposed of, on the merits or otherwise (including a
disposition without prejudice), without (i) the disposition being adverse to the
Indemnitee, (ii) an adjudication that the Indemnitee was liable to the
Corporation, (iii) a plea of guilty or nolo contendere by the Indemnitee,
(iv) an adjudication that the Indemnitee did not act in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and (v) with respect to any criminal proceeding,
an adjudication that the Indemnitee had reasonable cause to

 



--------------------------------------------------------------------------------



 



believe his or her conduct was unlawful, the Indemnitee shall be considered for
the purposes hereof to have been wholly successful with respect thereto.
     5. Indemnification for Expenses of a Witness. To the extent that the
Indemnitee is, by reason of the Indemnitee’s Corporate Status, a witness in any
Proceeding to which the Indemnitee is not a party, the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by or on
behalf of the Indemnitee in connection therewith.
     6. Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Section 11, the Corporation
shall not indemnify the Indemnitee in connection with a Proceeding (or part
thereof) initiated by the Indemnitee unless the initiation thereof was approved
by the Board of Directors of the Corporation. Notwithstanding anything to the
contrary in this Agreement, the Corporation shall not indemnify the Indemnitee
to the extent the Indemnitee is reimbursed from the proceeds of insurance, and
in the event the Corporation makes any indemnification payments to the
Indemnitee and the Indemnitee is subsequently reimbursed from the proceeds of
insurance, the Indemnitee shall promptly refund such indemnification payments to
the Corporation to the extent of such insurance reimbursement.
     7. Contribution in the Event of Joint Liability. If the indemnification
provided for in this Agreement for any reason other than the statutory
limitations of applicable law or as provided for in this Agreement, is held by a
court of competent jurisdiction to be unavailable to an Indemnitee in respect of
any losses, claims, damages, expenses or liabilities in which the Corporation is
jointly liable with such Indemnitee, as the case may be (or would be jointly
liable if joined), then the Corporation, in lieu of indemnifying the Indemnitee
thereunder, shall contribute to the amount actually and reasonably incurred and
paid or payable by the Indemnitee as a result of such losses, claims, damages,
expenses or liabilities in such proportion as is appropriate to reflect (a) the
relative benefits received by the Corporation and the Indemnitee, and (b) the
relative fault of the Corporation and such Indemnitee in connection with the
action or inaction that resulted in such losses, claims, damages, expenses or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Corporation and the Indemnitee shall be determined by
reference to, among other things, (i) whether an untrue or alleged untrue
statement of a material fact or an omission or alleged omission to state a
material fact relates to information supplied by the Corporation or the
Indemnitee, (ii) the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent the circumstances resulting in such
losses, claims, damages, expenses or liabilities, (iii) the degree to which the
parties’ actions were motivated by intent to gain personal profit or advantage,
(iv) the degree to which the parties’ liability is primary or secondary, and
(v) the degree to which the parties’ conduct is active or passive. The
Corporation and the Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in this paragraph. No person
found guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act of 1933, as amended) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.
     8. Notification and Defense of Claim. As a condition precedent to the
Indemnitee’s right to be indemnified, the Indemnitee must notify the Corporation
in writing as soon as practicable of any Proceeding for which indemnity will or
could be sought; provided that failure or delay to provide such notice shall not
limit the Indemnitee’s right to indemnification hereunder except to the extent
the Corporation is prejudiced by such failure or delay. With respect to any
Proceeding of which the Corporation is so notified, the Corporation will be
entitled to participate therein at its own expense and/or to assume the defense
thereof at its own expense, with legal counsel reasonably acceptable to the
Indemnitee. After notice from the Corporation to the Indemnitee of its election
so to assume such defense, the Corporation shall not be liable to the Indemnitee
for any legal or other expenses subsequently

 



--------------------------------------------------------------------------------



 



incurred by the Indemnitee in connection with such Proceeding, other than as
provided below in this Section 8. The Indemnitee shall have the right to employ
his or her own counsel in connection with such Proceeding, but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Corporation, (ii) counsel to the Indemnitee shall have reasonably concluded
that there may be a conflict of interest or position on any significant issue
between the Corporation and the Indemnitee in the conduct of the defense of such
Proceeding or (iii) the Corporation shall not in fact have employed counsel to
assume the defense of such Proceeding, in each of which cases the fees and
expenses of counsel for the Indemnitee shall be at the expense of the
Corporation, except as otherwise expressly provided by this Agreement, and
provided that Indemnitee’s counsel shall cooperate reasonably with the
Corporation’s counsel to minimize the cost of defending claims against the
Corporation and the Indemnitee. The Corporation shall not be entitled, without
the consent of the Indemnitee, to assume the defense of any claim brought by or
in the right of the Corporation or as to which counsel for the Indemnitee shall
have reasonably made the conclusion provided for in clause (ii) above. The
Corporation shall not be required to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent. The Corporation shall not settle any Proceeding in any
manner that would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent. Neither the Corporation nor the Indemnitee will
unreasonably withhold or delay their consent to any proposed settlement.
     9. Advancement of Expenses. Subject to the provisions of Section 10, in the
event that the Corporation does not assume the defense pursuant to Section 8 of
any Proceeding of which the Corporation receives notice under this Agreement,
any Expenses actually and reasonably incurred by or on behalf of the Indemnitee
in defending such Proceeding shall be paid by the Corporation in advance of the
final disposition of such Proceeding; provided, however, that the payment of
such Expenses incurred by or on behalf of the Indemnitee in advance of the final
disposition of such Proceeding shall be made only upon receipt of an undertaking
by or on behalf of the Indemnitee to repay all amounts so advanced in the event
that it shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Corporation as authorized in this Agreement. Such undertaking
shall be accepted without reference to the financial ability of the Indemnitee
to make repayment. Any advances and undertakings to repay pursuant to this
Section 9 shall be unsecured and interest-free.
     10. Procedures.
          (a) In order to obtain indemnification or advancement of Expenses
pursuant to this Agreement, the Indemnitee shall submit to the Corporation a
written request, including in such request such documentation and information as
is reasonably available to the Indemnitee and is reasonably necessary to
determine whether and to what extent the Indemnitee is entitled to
indemnification or advancement of Expenses. Any such indemnification or
advancement of Expenses shall be made promptly, and in any event within 20 days
after receipt by the Corporation of the written request of the Indemnitee,
unless the Corporation determines within such 20-day period that the Indemnitee
did not meet the applicable standard of conduct. Such determination, and any
determination that advanced Expenses must be repaid to the Corporation, shall be
made in each instance (a) by a majority vote of the directors of the Corporation
consisting of persons who are not at that time parties to the Proceeding
(“disinterested directors”), whether or not a quorum, (b) by a committee of
disinterested directors designated by a majority vote of disinterested
directors, whether or not a quorum, (c) if there are no disinterested directors,
or if the disinterested directors so direct, by independent legal counsel (who
may, to the extent permitted by applicable law, be regular legal counsel to the
Corporation) in a written opinion, or (d) by the stockholders of the
Corporation.

 



--------------------------------------------------------------------------------



 



          (b) The termination of any Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Indemnitee did not act in good faith and
in a manner that the Indemnitee reasonably believed to be in, or not opposed to,
the best interests of the Corporation, and, with respect to any criminal
Proceeding, had reasonable cause to believe that his or her conduct was
unlawful.
          (c) The Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Expenses actually and reasonably incurred by the Indemnitee in so cooperating
shall be borne by the Corporation (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies the Indemnitee therefrom.
     11. Remedies. The right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction if the Corporation denies such request, in whole or in
part, or if no disposition thereof is made within the applicable period referred
to in Section 10. Unless otherwise required by law, the burden of proving that
indemnification or advancement of Expenses is not appropriate shall be on the
Corporation. Neither the failure of the Corporation to have made a determination
prior to the commencement of such action that indemnification is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct,
nor an actual determination by the Corporation that the Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct. The Indemnitee’s Expenses actually and reasonably incurred in
connection with successfully establishing the Indemnitee’s right to
indemnification, in whole or in part, in any such Proceeding shall also be
indemnified by the Corporation.
     12. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fines, penalties or amounts paid in
settlement actually and reasonably incurred by or on behalf of the Indemnitee in
connection with any Proceeding but not, however, for the total amount thereof,
the Corporation shall nevertheless indemnify the Indemnitee for the portion of
such Expenses, judgments, fines, penalties or amounts paid in settlement to
which the Indemnitee is entitled.
     13. Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.
     14. Term of Agreement. This Agreement shall continue so long as
(a) Indemnitee could be subject to any possible Proceeding subject to
indemnification by reason of Indemnitee’s Corporate Status and shall be
applicable to Proceedings commenced or continued after execution of this
Agreement, whether arising from acts or omissions occurring before or after such
execution or (b) the final termination of all Proceedings pending during the
period set forth in clause (a) in respect of which the Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by the Indemnitee pursuant to Section 11 of this Agreement
relating thereto.
     15. Indemnification Hereunder Not Exclusive. The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which the

 



--------------------------------------------------------------------------------



 



Indemnitee may be entitled under the Certification of Incorporation, the
By-Laws, any other agreement, any vote of stockholders or disinterested
directors, the General Corporation Law of Delaware, any other law (common or
statutory), or otherwise, both as to action in the Indemnitee’s official
capacity and as to action in another capacity while holding office for the
Corporation. Nothing contained in this Agreement shall be deemed to prohibit the
Corporation from purchasing and maintaining insurance, at its expense, to
protect itself or the Indemnitee against any expense, liability or loss incurred
by it or the Indemnitee in any such capacity, or arising out of the Indemnitee’s
status as such, whether or not the Indemnitee would be indemnified against such
expense, liability or loss under this Agreement; provided that the Corporation
shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable hereunder if and to the extent that the Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.
     16. No Special Rights. Nothing herein shall confer upon the Indemnitee any
right to continue to serve as a director of the Corporation for any period of
time or at any particular rate of compensation.
     17. Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify the Indemnitee as to Expenses,
judgments, fines, penalties and amounts paid in settlement with respect to any
Proceeding to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.
     18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute the original.
     19. Successors and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of the
estate, heirs, executors, administrators and personal representatives of the
Indemnitee.
     20. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     21. Modification and Waiver. This Agreement may be amended from time to
time to reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof nor shall any such waiver constitute a continuing waiver.
     22. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been given (i) when
delivered by hand or (ii) if mailed by certified or registered mail with postage
prepaid, on the third day after the date on which it is so mailed:

         
          (a)
  if to the Indemnitee, to:   _________________
_________________
 
       
          (b)
  if to the Corporation, to:   LogMeIn, Inc.
500 Unicorn Park Drive
Woburn, MA 01801
Fax: (781) 998-7792
Attn: General Counsel

 



--------------------------------------------------------------------------------



 



or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.
     23. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware. The Indemnitee
may elect to have the right to indemnification or reimbursement or advancement
of Expenses interpreted on the basis of the applicable law in effect at the time
of the occurrence of the event or events giving rise to the applicable
Proceeding, to the extent permitted by law, or on the basis of the applicable
law in effect at the time such indemnification or reimbursement or advancement
of Expenses is sought. Such election shall be made, by a notice in writing to
the Corporation, at the time indemnification or reimbursement or advancement of
Expenses is sought; provided, however, that if no such notice is given, and if
the General Corporation Law of Delaware is amended, or other Delaware law is
enacted, to permit further indemnification of the directors, then the Indemnitee
shall be indemnified to the fullest extent permitted under the General
Corporation Law, as so amended, or by such other Delaware law, as so enacted.
     24. Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce the Indemnitee to continue to
serve as a director of the Corporation, and acknowledges that the Indemnitee is
relying upon this Agreement in continuing in such capacity.
     25. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supercedes
all prior agreements, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled. For avoidance of
doubt, the parties confirm that the foregoing does not apply to or limit the
Indemnitee’s rights under Delaware law or the Corporation’s Certificate of
Incorporation or By-Laws.
     26. Consent to Suit. In the case of any dispute under or in connection with
this Agreement, the Indemnitee may only bring suit against the Corporation in
the Court of Chancery of the State of Delaware. The Indemnitee hereby consents
to the exclusive jurisdiction and venue of the courts of the State of Delaware,
and the Indemnitee hereby waives any claim the Indemnitee may have at any time
as to forum non conveniens with respect to such venue. The Corporation shall
have the right to institute any legal action arising out of or relating to this
Agreement in any court of competent jurisdiction. Any judgment entered against
either of the parties in any proceeding hereunder may be entered and enforced by
any court of competent jurisdiction.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

            CORPORATION:
      By:           Name:           Title:           INDEMNITEE:
                       

 